Citation Nr: 0601373	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation for post-
traumatic stress disorder (PTSD) in excess of 30 percent from 
October 26, 1998, and 70 percent from February 4, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
May 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

In December 2003, when the Board remanded the case to the RO, 
the issue was entitlement to an evaluation in excess of 30 
percent for PTSD.  On remand, a RO rating decision in August 
2005 granted a 70 percent evaluation for PTSD from February 
4, 2003.  The rating decision also granted entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU) from February 4, 2003.  The case was 
recently returned to the Board, as the veteran continued the 
appeal for a higher schedular evaluation.  It appears from 
the list of pertinent adjudicative actions in the statement 
of the case that the RO has construed the claim as an appeal 
of the initial evaluation for PTSD, which the Board views as 
a reasonable construction of the claim in view of the record 
of adjudicative actions.  In a December 2001 rating decision, 
the RO corrected the effective date for service connection 
and an initial 30 percent evaluation to reflect October 26, 
1998, the date it received the veteran's reopened claim for 
service connection for PTSD.


FINDINGS OF FACT

1.  Prior to February 4, 2003, the manifestations of PTSD 
produced moderate disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  From February 4, 2003, the veteran's PTSD manifestations 
more nearly approximate serious symptoms that produce 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and inability to 
establish and maintain effective relationships. 




CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation for 
PTSD have been met prior to February 4, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for an initial disability evaluation in 
excess of 70 percent for PTSD from February 4, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In the present appeal, the Board decision in August 2000 
granted service connection for PTSD, and the RO in December 
2000 revised its initial rating of 0 percent, which it 
assigned in September 2000, to 30 percent.  The December 2000 
rating decision, October 2002 statement of the case, and the 
September 2005 supplemental statement of the case apprised 
the veteran of the information and evidence needed to 
substantiate his claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, in May 2004, October 2004 and January 2005 letters, 
the veteran was informed of the provisions of the VCAA and 
was advised to identify any evidence in support of his claim 
that had not been obtained.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for the disability at issue and informed him that VA 
would obtain pertinent federal records.  He was informed that 
VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.  
Although the veteran's appeal is styled as an appeal from an 
initial rating determination, a "downstream" issue, and VA 
could assert that no additional duty to assist obligation 
existed, the assistance and notice provided after the initial 
determination were sufficient to satisfy the VCAA duty to 
notify and assist requirements.  See VAOPGCPREC 8-03. 

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board notes that the May 2004 and 
October 2004 letters a specific reference on page 1 that 
invited him to submit any evidence he possessed that 
pertained to his claim, which is essentially a statement of 
the fourth content element.  There was also a reference to 
this element on page 1 of the September 2004 duty to assist 
letter, although not as direct. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied through a single notice to the veteran 
covering all content requirements there is no need to 
elaborate on harmless error.   See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) noting the factors of essential fairness 
of the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his PTSD, and the RO obtained additional VA and private 
treatment records.  Thus the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
directive in the Board remand and the obligations established 
in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA and private clinical 
records are included in the file and VA examiners reviewed 
the record.  VA's duty to assist the veteran in the 
development of the claim has been satisfied and the Board 
will turn to a discussion of the issue on the merits.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, as it is in this case, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th Ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

The record in this case shows a progression rather than a 
consistent presentation in the degree of disability 
manifested by the service-connected PTSD.  VA treatment 
records and rating examinations were supplemented with 
private treatment records that offered additional insight 
into the veteran's disability.  Accordingly, the Board will 
discuss the evidence that supports the assignment of a higher 
initial schedular rating for PTSD prior to February 4, 2003, 
but not thereafter.  

Prior to February 2003, the VA evaluators, collectively, 
offered a fluctuating assessment of functioning, observing 
through the GAF score that his overall psychiatric 
symptomatology was moderate and corresponded to a GAF 
predominating in the 60 range as related to PTSD.  Although 
the VA examiner in March 1999 stated that the manifestations 
of the PTSD were moderate and corresponded to a GAF of 60, on 
reexamination in October 2000, the examiner reported the GAF 
score of 85 that corresponded to minimal symptoms.  However, 
in the mental status evaluation the veteran was described as 
loosing focus, having fluctuating concentration and being 
irritable which impaired his domestic functioning.  The 
comprehensive therapy reports show his presentation warranted 
GAF scores of 70 in June 2000, 60 in April 2001 and July 2001 
and 55 in July 2002.  

Thus, based on the VA evaluations overall, PTSD is more 
nearly indicative of some difficulty in social, occupational, 
or school functioning, but the veteran was generally 
functioning pretty well, and had some meaningful 
interpersonal relationships, although he would have had 
difficulty in establishing and maintaining effective work and 
social relationships.  This picture is adequately compensated 
by the 50 percent evaluation since the moderate symptoms 
contemplated in the GAF range from 51-60 are represented in 
the examples listed in the 50 percent evaluation criteria for 
PTSD.  As noted previously it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the examiners summaries that the level of impairment 
reflected by the veteran's presentation more nearly 
contemplated the 50 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  The Board believes that overall the 50 percent 
evaluation is appropriate for the period prior to February 4, 
2003. 

The next higher evaluation of 70 percent does not comport 
with the veteran's disability picture reflected initially on 
the evaluation in 1999 or when he was seen subsequently as an 
outpatient through early 2003.  The manifestations were 


consistent with the GAF score in the mid 50 to 60 range 
predominating.  In this regard, the Board believes that the 
formal evaluations or outpatient therapy reports through July 
2003 viewed collectively do not depict a disability picture 
for this period more nearly approximating one of deficiencies 
in most areas and serious symptoms.  These records show 
consistent assessments of functioning and do not reflect a 
line of demarcation to reasonably establish an increase in 
disability to the 70 percent level.  The 50 percent 
evaluation contemplates a psychiatric impairment that 
recognizes difficulty in social and industrial adaptation and 
moderate symptoms and the GAF was consistently no lower than 
55 for PTSD.  

The VA reports beginning in February 2003 included a GAF 
score of 50 that was consistent with mental status 
evaluation.  A VA examiner in June 2003 summarized the 
veteran's presentation as reflecting a GAF of 49 for current 
functioning which corresponded to serious symptoms and 
serious affect on social and occupational functioning.  The 
outpatient reports show he continued to participate in the 
treatment program but nothing in these reports suggests that 
his presentation was not accurately reflected in the GAF 
scores noted above.  

Thus, based on the VA evaluations and other reports, PTSD is 
more nearly indicative of substantial difficulty in social, 
occupational, or school functioning which the Board finds is 
more adequately compensated by the 70 percent evaluation 
since the PTSD symptoms contemplated in the predominant GAF 
range are represented in the examples listed in the 70 
percent evaluation criteria for PTSD.  As noted previously it 
is not necessary that all the particular symptoms described 
in the rating criteria for a particular degree of disability 
be present, and it is evident from the treatment team summary 
that the level of impairment reflected by the veteran's 
presentation more nearly contemplated the 70 percent 
evaluation.  Mauerhan, 16 Vet. App. at 442.  The evaluation 
of 70 percent comports with the veteran's disability picture 
overall, which has generally been reflected by functioning 
levels that a no better than the low 50 range since February 
2003.  The Board assigns substantial weight to the assessment 
of the treating team as it was undoubtedly based upon a long 
term assessment and the GAF was confirmed in the June 2005 
interview.  Thus based upon the team summary and examination 
the Board concludes that the disability picture for this 
period is best summarized as one more nearly approximating 
deficiencies in most areas, depression, and difficulty in 
adapting to stressful circumstances.  Overall, the records 
discussed reasonably supports an increase in disability to 
the 70 percent level from February 4, 2003.  

Having determined that the veteran meets the criteria for an 
evaluation of 70 percent with application of the schedular 
criteria and benefit of the doubt, the Board must now 
determine whether PTSD is productive of a higher level of 
impairment than that contemplated in the assigned 70 percent 
evaluation.  Concerning this, the Board finds that PTSD is 
not productive of total social and industrial impairment as 
contemplated in the 100 percent schedular evaluation.  The 
fact that he receives a TDIU does not moot consideration of a 
higher scheduler evaluation.  However, the record does not 
show the veteran experienced significant deterioration, as 
the functioning level has been consistent from early in 2003 
with GAF scores of 50 and 49, respectively.  The private 
reports are directed to Parkinson's disease rather than the 
evaluation of PTSD.  The PTSD symptoms reported in the record 
appear consistent and do not appear to more nearly 
approximate the criteria for a 100 percent scheduler 
evaluation at this time.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3, 4.7.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321.  
However, there is nothing in the presentation on the 
examinations, and outpatient reports that would reasonably 
raise a question as to the applicability of the schedular 
standards in this case.


ORDER

An initial disability evaluation of 50 percent for PTSD prior 
to February 4, 2003, is granted, subject to the regulations 
governing the payment of monetary awards.  The appeal is 
granted to this extent only.

Entitlement to an initial schedular disability evaluation in 
excess of 70 percent for PTSD from February 4, 2003, is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


